


Exhibit 10.10


FIRST AMENDMENT
TO THE
EMPLOYMENT AGREEMENT


APRIL 5, 2015
WHEREAS, TESCO CORPORATION, a corporation organized under the laws of the
province of Alberta, Canada (the “Company”) and Fernando Assing (“Executive”)
entered into the Employment Agreement effective on December 19, 2014 (the
“Agreement”); and
WHEREAS, the Agreement sets forth that Executive’s Base Annual Salary in effect
at this time is FIVE HUNDRED THOUSAND DOLLARS ($500,000); and
WHEREAS, Executive and the Company (the “Parties”) have now agreed that, as a
result of certain changes in market conditions, effective April 5, 2015
Executive’s Base Annual Salary shall be FOUR HUNDRED SEVENTY-FIVE THOUSAND
DOLLARS ($475,000), reflecting a 5% reduction from Executive’s Base Annual
Salary as set forth by the Agreement (the “Reduction”); and
WHEREAS, the Company and Executive agree that this Reduction is immaterial under
Section 5(a) of the Agreement, and that this Reduction shall not constitute a
Good Reason under the Agreement;
NOW, THEREFORE, in consideration of the mutual covenants herein contained, which
the Parties acknowledge is good and valuable consideration, the Parties agree to
the amendment of the Agreement as follows (this “Amendment”):
The first sentence of Section 5(a) shall be replaced with the following:
“Executive shall receive a Base Annual Salary annually of FOUR HUNDRED
SEVENTY-FIVE U.S. dollars and no cents ($475,000.00 U.S.) payable in bi-weekly
pay periods, subject to deduction of statutorily required amounts, including but
not limited to, withholding for federal, state and local income taxes, and
amounts payable by employees of Employer for employee benefits.”
Executive, by executing this Amendment, agrees that the Reduction and amendment
of Section 5(a) of the Agreement as provided in this Amendment are immaterial
under Section 5(a) of the Agreement and shall not constitute Good Reason under
the Agreement, and Executive waives any claims or rights he may have as a result
of the Reduction and the amendment of Section 5(a); provided, however, that
Employee reserves the right to consider whether further diminution to the Base
Annual Salary during the calendar year 2015 along with this Reduction may
constitute Good Reason under the Agreement without limiting the other
requirements in the Agreement for Executive to terminate his employment for Good
Reason, including the notice provisions in Section 6(e).




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Amendment to the Agreement
effective as of April 5, 2015.
EXECUTIVE
Fernando Assing


Signature: /s/ Fernando Assing
    


Date: 03/30/2015




EMPLOYER:




Tesco Corporation






By:     /s/ Michael Sutherlin
                         Michael Sutherlin,
                        Chairman of the Board of Directors


Date: 03/30/2015




